Hart, J., (after stating the facts). As will be seen by reference to our statement of facts, the United States issued a patent to said lands to John D. Kimball on August 3, 1858. John D. Kimball and wife conveyed the lands by deed to S. C. Roberson, on March 21, 1895. S. C. Roberson and wife conveyed the lands by deed to Frank Tillar on January 10, 1900. On the part of appellants it is claimed that the lands were forfeited to the State at a tax sale in 1869 for the nonpayment of the taxes of 1868. Without going into a particular statement of the facts, it appears that there was no legal assessment, advertisement or sale of the lands for taxes for the year 1868. This court has frequently, held that the forfeiture to the State for the nonpayment of taxes for the year 1868 was void and passed no title. The facts in similar cases are stated with more particularity, and the reasons for holding such tax sales void are given in detail in Parr v. Matthews, 50 Ark. 390, and Boehm v. Porter, 54 Ark. 665. To the same effect see St. Louis Refrigerator & Wooden Gutter Co. v. Thornton, 74 Ark. 383, and Herget v. McLeod, 102 Ark. 59. The Red Fork Levee District was created by the Legislature of 1893, and the lands of the State within the boundaries of the district, except 16th section school lands, were granted to the levee district. It is not claimed, on this appeal, that the chancellor erred in holding that the forfeiture to the State at the tax sale in 1869 for the taxes for 1868 was illegal and void. The main reliance of appellants for a reversal of the decree is that the confirmation proceeding’s of the Red Fork Levee District gave them a valid title. The confirmation proceedings were had pursuant to our statute regulating the procedure in confirming and quieting title to lands. Sections 8362-8373 inclusive. Section 8369, among other things, provides that the decree in the cause shall not bar or affect the rights of any person who, within seven years preceding, had paid the taxes on the lands, unless such person shall have been made a defendant in the petition and duly summoned to answer the same. The decree in the confirmation proceedings brought by the Red Fork Levee District was entered of record on November 7, 1901. It does not appear, from the record in the case at bar, that appellees were in any way made parties to the confirmation proceedings. It does appear that Frank Tillar had paid the taxes on said lands for the years 1895 to 1901 inclusive, and that the taxes were extended on the taxbooks in his name as the owner for said years. Therefore the decree of confirmation in favor of the Red Fork Levee District, as far as the appellees are concerned, was absolutely null and void. Quertermous v. Bilby, 144 Ark. 98. In that case it was held that one who had paid the taxes within seven years preceding the filing by another of a petition for confirmation, and who was not made a party thereto, is entitled to have a decree rendered therein vacated in a direct action therefor, without proving that a fraud was practiced by the petitioner. The present suit was commenced by appellees against appellants, and the object and purpose of the suit was to quiet the title in the appellees and to cancel and get aside all the outstanding claims of title in favor of appellants. Hence the suit was brought for the purpose of vacating the decree of confirmation of title in favor of the levee district, and is a direct attack thereon. If the decree in favor of the Red Fork Levee District is illegal and void as against appellees, it follows that the grantees of the Red Fork Levee District could acquire no greater rights than those possessed by the levee district. Hence the decree of the chancery court canceling the outstanding title of appellants was right. It is equally certain that, if the forfeiture to the State in 1869 for the nonpayment of taxes for the year 1868 was void, the appellees have a perfect paper title to the lands, and the chancery court properly quieted their title thereto. It follows that the decree of the chancery court must be affirmed.